FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed December 22, 2020.  Claims 1, 4, 10 and 13 have been amended and claims 3 and 16 have been canceled.  Claims 2, 11-12, and 15 remain withdrawn, and claims 1, 4-10, 13-14, and 17-22 remain under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The rejections under 35 USC 112(b), in view of applicant’s claim amendments;
The rejection under 35 USC 102(a)(1), in view of the amendment of the independent claims to require one of a group of genes including the elected gene SP140; and
The rejection under 35 USC 101, in view of the amendment of the claims to require some type of administering of a course of treatment or therapy to an AML patient following detection of methylation levels of the elected gene SP140.
Claims 1, 4-10, 13-14, and 17-22 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election of Group I in the reply filed on June 8, 2020 is again acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 8, 2020.
Applicant's election with traverse of the species of SP140 in the reply filed on June 8, 2020 is again acknowledged.  
Claims 2 and 15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 8, 2020.
Claim Rejections - 35 USC § 112(b)/second paragraph
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is indefinite because the claim depends from a canceled claim (such that it is entirely unclear what the claim encompasses).  As the claim refers to limitations in 
Claim Rejections - 35 USC § 103
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 1, 4-10, 13-14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al (US 2009/0264306 A1 [Oct. 2009]; cited in IDS) in view of Yamazaki et al (Epigenetics 7(2):201 [Feb 2012]; cited in IDS).
Caldwell et al disclose a variety of methods in which differential methylation of biomarker(s) is/are detected to achieve diagnosis of lymphoid and/or hematopoietic malignancies, including acute myelogenous leukemia (AML), as well as to aid in therapy/treatment selection (see entire reference, particularly the Abstract and the Summary at paragraphs 17-30 [particularly paragraphs 17, 24, and 27-28]; paragraphs 67, 104-107, 191-201; claims 25-28).  Caldwell et al disclose methods of diagnosing/differentiating AML comprising the determining of methylation levels (as noted above), as well as comparing levels with various types of controls (including controls (including controls meeting the requirements of claim 4; see, e.g., paragraphs 105 and 191, and claim 25), and further disclose the application of such steps in determining treatment/therapy (see, e.g., the Abstract and paragraph 67).  
With particular regard to the new limitation of independent claim 1 of “administering a course of treatment based on whether the level of methylation of the biomarker is higher or lower than the level of methylation of the comparator control”, it is 
Similarly, regarding the new limitation of independent claim 13, the claim simply requires “administering an anti-cancer therapy to the subject”, without reciting any particular treatment type linked in any way to any particular methylation level (and again, the claims broadly encompass comparing with any “comparator control”, etc.).  Thus, the teachings of Caldwell et al are sufficient to suggest what is claimed, with the exception of the particular elected gene SP140.
 Yamazaki et al disclose detecting altered methylation (specifically hypermethylation) of SP140 in chronic myelomonocytic leukemia (CMML) patients exhibiting mutant TET2, teaching that DNA methylation levels of SP140 (as well as AIM2) “are good markers for detecting TET2 mutations (see entire reference, particularly the Abstract and page 202).  Yamazaki et al teach that TET2 mutations are found not only in CMML, but in AML, with TET2 mutations in AML known to be associated with “a hypermethylation phenotype” (page 201).  The teachings of Yamazaki et al thus establish that hypermethylation of SP140 may function as a marker of TET2 mutations, and that such mutations in AML patients are associated with a hypermethylation phenotype.
prima facie obvious before the effective filing date of the claimed invention to have modified the method of Caldwell et al so as to have included determining and compared methylation of SP140 when practicing the method.  An ordinary artisan would have been motivated to have made such a modification by the teachings of Caldwell et al that it is beneficial to detected altered methylation patterns in AML patients for a variety of benefits, and by the teachings of Yamazaki et al that SP140 hypermethylation is known to be associated with and function as a marker of TET2 mutations, which are known to occur and be significant in AML patients.  Although it is noted that the teachings of the references are not sufficient to suggest any particular therapy selection in association with performing such a method, the claims as written broadly encompass any type of “administering”, as noted above.  Accordingly, the references are sufficient to suggest that which is claimed, and an ordinary artisan would have had a reasonable expectation of success in performing what is required by the claim language.
With regard to claim 4, it is reiterated that what is encompassed by the claim is not clear (given that it depends from a canceled claim); as there is no requirement that the condition following “if” in the claim even be met, at least an embodiment embraced by the claim is suggested by the cited art for the same reasons given above.  With further regard to dependent claims 5, 7, 17, and 19, Caldwell et al disclose that methylation levels are detected at CpG sites within genes exhibiting differential methylation, and Yamazaki et al specifically teach hypermethylation of SP140 promoters, which is sufficient to suggest measuring methylation as set forth in the claims.  Regarding dependent claims 6 and 18, techniques for methylation level 
The reply of December 22, 2020 traverses the prior rejection of claims under 35 USC 103 on the following grounds.  
The reply summarizes the requirements of a rejection under 35 USC 103 (Reply page 8 bridging to page 9), and argues that Caldwell et al “does not teach or suggest a method detecting a statistically different level of methylation” in the elected SP140 gene “and treating AML based on the detected methylation” (Reply page 9).  The reply urges that Yamazaki “does not cure the deficiencies of Caldwell as Yamazaki does not teach or suggest that they methylation at SP140 is an indicator of AML”, such that one of skill in the art “upon reading the study of Yamazaki would not have had any expectation of success in identifying that they methylation status of SP140 is a biomarker for AML, much less that they methylation of SP140 would be informative for determining a treatment regimen for a person diagnosed with AML” (Reply page 9).
These arguments have been thoroughly considered but are not persuasive.  Initially, with regard to the failure of Caldwell to teach SP140 and “treating AML based on” detected methylation of SP140, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More generally, applicant’s arguments appear to rely on an interpretation of the claims that is narrower that the broadest reasonable interpretation of the claims that is consistent with the specification.  Again, the claims under consideration broadly recite comparing methylation levels “with a comparator control” which may be of any type, “administering a course of treatment based on whether the level of methylation” is higher or lower (independent claim 1), or simply “”administering an anti-cancer therapy to the subject” (independent claim 13).  The language “based on whether methylation” is higher or lower relative to any type of control encompasses any type of consideration of methylation levels – which is clearly suggested by the combined teachings of Caldwell and Yamazaki – and again, the claims encompass any “course of treatment” of any kind, or simply “administering an anti-cancer therapy”.  While the reply seems to presume that the claims limit the manner in which detected methylation levels are interpreted and/or thought about by a practitioner and/or acted upon – such that some aspects of preferred embodiments discussed in the specification are actually limitations of the claims – this is not the case; rather, the instant claims are extremely broad, as discussed in the rejection.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634